Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claims 1 and 15 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Balakrishna et al. (US 2016/0186458) shows: a door lock cable and trim panel assembly for a motor vehicle, comprising: 
a door lock cable (Fig. 4 and 5; Balakrishna et al.) including:
a sheath assembly having a sheath tube (131; Balakrishna et al.) and a cable core (126; Balakrishna et al.) passing through the sheath tube, wherein a casing cap (153; Balakrishna et al.) is attached to an upper end of the sheath tube and the cable core includes an end insert element formed of a metal material (Fig. 5 cross hatch pattern for metal; Balakrishna et al.), and 
a lock knob (122; Balakrishna et al.) forming an inside blind bore (129; Balakrishna et al.) for receiving the end insert element of the cable core, wherein the 
a trim panel assembly (Fig. 5; Balakrishna et al.) having a knob hole (137; Balakrishna et al.) and a trim-interface, wherein the trim panel assembly further includes a guide inside the trim panel assembly, and the d guide is configured for receiving the door lock cable, and wherein the trim-interface slot is protruded from an inner surface of the trim panel assembly and has an upper portion and a lower portion being engaged with the casing cap of the door lock cable.
Balakrishna et al. fails to show: an elongated guide having an end extending from the knob hole a trim-interface slot, wherein the trim panel assembly further includes an elongated guide inside the trim panel assembly, and the elongated guide is configured for receiving the door lock cable, and wherein the trim-interface slot is protruded from an inner surface of the trim panel assembly and has an upper portion and a lower portion being engaged with the casing cap of the door lock cable.
Collado et al. (US 2013/0088022) shows: teaches a slot (74,72; Collado et al.).
Fischer et al. (US 10,723,207) shows: teaches a module trim-interface, wherein the trim panel assembly further includes a plurality of points of mounting multiple functional elements to the trim panel for the purpose of reduction of fasteners and ease of assembly. 


While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675